DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 10/5/2021 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 10/5/2021 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Examiner notes that the claims are interpreted in light of the specification. For example, claims 7-12 which recites “a computer readable storage medium” is interpreted to exclude transitory signals, as disclosed in the instant specification. The instant specification, at Paragraph [00142], discloses that “…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…” This interpretation applies to any claims reciting a computer readable storage medium. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11182291 B2 (also known as US Application 16/780,723). Although the claims at issue are not identical, they are not patentably distinct from each other (refer to the table below). 
Claims 1-6, directed to a system, are outlined below as being unpatentable over claims 18-20 and 24 of U.S. Patent No. 11182291 B2. Claims 7-12, directed to a computer program product, and claims 13-18, directed to a method, recite limitations substantially similar to that of claims 1-6. Thus, the method of claims 13-18 would be similarly rejected on the ground of nonstatutory double patenting over the method of claims 1-9 and claim 24. The computer program product of claims 7-12 would be similarly rejected on the ground of nonstatutory double patenting over the method of claims 10-17 and claim 24.
Instant Application 17/494,680
Parent Application 16/780,733
(Now US Patent No. 11,182,291 B2)
A system, comprising: 
a processor, wherein the processor is coupled to: a primary cache, a secondary cache, and a data storage device, wherein the secondary cache includes a first tier of memory and a second tier of memory, wherein performance characteristics associated with the first tier of memory in the secondary cache are greater than performance characteristics associated with the second tier of memory in the secondary cache; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
in response to determining that an input/output (I/O) request includes a bypass indication, determine, by the processor, whether to satisfy the I/O request using the first tier of memory in the secondary cache by inspecting the bypass indication;
in response to determining to satisfy the I/O request using the first tier of memory in the secondary cache, satisfy, by the processor, the I/O request using the first tier of memory in the secondary cache; and 
in response to determining that data associated with the I/O request has been updated as the result of satisfying the I/O request using the secondary cache, destage, by the processor, the updated data from the secondary cache to the data storage device.
24. A system, comprising: 
a processor, wherein the processor is coupled to: a primary cache, a secondary cache, and a data storage device, wherein the primary cache includes dynamic random access memory, wherein the secondary cache includes a first tier of storage class memory and a second tier of storage class memory, wherein performance characteristics associated with the first tier of storage class memory in the secondary cache are greater than performance characteristics associated with the second tier of storage class memory in the secondary cache; and 

logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
receive, by the processor, an input/output (I/O) request; 
determine, by the processor, whether the I/O request includes a bypass indication; 
in response to determining that the I/O request includes a bypass indication, determine, by the processor, whether to satisfy the I/O request using the first tier of storage class memory in the secondary cache by inspecting the bypass indication; 
in response to determining to satisfy the I/O request using the first tier of storage class memory in the secondary cache, satisfy, by the processor, the I/O request using the first tier of storage class memory in the secondary cache; 
determine, by the processor, whether data associated with the I/O request has been updated as the result of satisfying the I/O request using the secondary cache; and 
in response to determining that the data associated with the I/O request has been updated as the result of satisfying the I/O request using the secondary cache, destage, by the processor, the updated data from the secondary cache to the data storage device.
2. The system of claim 1, wherein the first tier of memory in the secondary cache is storage class memory and the second tier of memory in the secondary cache is storage class memory.  
24. A system, comprising: 

… wherein the secondary cache includes a first tier of storage class memory and a second tier of storage class memory…

3. The system of claim 2, wherein the primary cache includes dynamic random access memory. 
24. A system, comprising: 

… wherein the primary cache includes dynamic random access memory…
4. The system of claim 1, wherein the logic is configured to: 

in response to determining that the I/O request does not include a bypass indication, satisfy, by the processor, the I/O request using the primary cache; 
determine, by the processor, whether data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache; and 
in response to determining that the data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache: 
destage, by the processor, the updated data from the primary cache to the data storage device, 
copy, by the processor, the updated data to the secondary cache, and 
demote, by the processor, the updated data from the primary cache.  
18. A system, comprising: 
…

in response to determining that the I/O request does not include a bypass indication, satisfy, by the processor, the I/O request using the primary cache, wherein the primary cache is coupled to the secondary cache and a data storage device; 
determine, by the processor, whether data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache; 
in response to determining that the data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache: 
destage, by the processor, the updated data from the primary cache to the data storage device, 
copy, by the processor, the updated data to the secondary cache, and 
demote, by the processor, the updated data from the primary cache; 
….
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of claims 24 and 18 before them, to include the teachings of claim 18, as it is simply applying a known technique to a known system ready for improvement to achieve predictable results. 
5. The system of claim 4, wherein copying the updated data to the secondary cache includes: 
determining whether the I/O request has a high priority associated therewith; 
in response to determining that the I/O request has a high priority associated therewith, copying the updated data to the first tier of memory; 
in response to determining that the I/O request does not have a high priority associated therewith, determining whether the I/O request has a high write intensity associated therewith; 
in response to determining that the I/O request has a high write intensity associated therewith, copying the updated data to the first tier of memory; and 
in response to determining that the I/O request does not have a high write intensity associated therewith, copying the updated data to the second tier of memory.  
20. The system of claim 19, wherein copying the updated data to the secondary cache includes: 
determining whether the I/O request has a high priority associated therewith; 
in response to determining that the I/O request has a high priority associated therewith, copying the updated data to the first tier of storage class memory; 
in response to determining that the I/O request does not have a high priority associated therewith, determining whether the I/O request has a high write intensity associated therewith; 
in response to determining that the I/O request has a high write intensity associated therewith, copying the updated data to the first tier of storage class memory; and 
in response to determining that the I/O request does not have a high write intensity associated therewith, copying the updated data to the second tier of storage class memory.
6. The system of claim 1, wherein the logic is configured to: 
in response to determining that the I/O request does not include a bypass indication, satisfy, by the processor, the I/O request using the primary cache; 
determine, by the processor, whether data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache; and 
in response to determining that the data associated with the I/O request has not been updated as the result of satisfying the I/O request using the primary cache: 
copy, by the processor, the data associated with the I/O request to the secondary cache, and 
demote, by the processor, the data associated with the I/O request from the primary cache.  
18. A system, comprising: 
…
in response to determining that the I/O request does not include a bypass indication, satisfy, by the processor, the I/O request using the primary cache, wherein the primary cache is coupled to the secondary cache and a data storage device; 
determine, by the processor, whether data associated with the I/O request has been updated as the result of satisfying the I/O request using the primary cache; 
… 
in response to determining that the data associated with the I/O request has not been updated as the result of satisfying the I/O request using the primary cache: 
copy, by the processor, the data associated with the I/O request to the secondary cache, and 
demote, by the processor, the data associated with the I/O request from the primary cache.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vajapeyam (US 2015/0331804 A1) discusses receiving an I/O request and determining whether the I/O request includes a bypass indication in the form of a suppression bit. When the I/O request does not have a bypass indication, that is, lookup of the primary cache is not being suppressed by the bit, then the I/O request is satisfied using the primary cache. 
Ito et al. (US 2014/0115235 A1) teaches writing back the data to the data storage device and a secondary cache comprised of a first tier memory and second tier memory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139